DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 3/25/2022 has been considered.  
Objection to claim 1 has been withdrawn.
Rejection to Claims 1, 5-15 and 33 under 35 USC 101 have not been overcome.  
Rejection to Claims 5-6, 8-9, 11 and 14-15 under 35 USC 112(b) have been overcome.
Rejection to Claims 7 under 35 USC 112(b) have not been overcome.
Claims 1, 5-9, 11-15 and 33 are amended.
Claims 2-4 and 16-32 are cancelled.
Claims 1, 5-15 and 33 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims contain numerous antecedent basis issues throughout, for example:
Claim 7 recites the limitation "the displayed image of the data object” There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-15 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 33 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for providing object coordinating information, the method comprising:
submitting an object coordinating request from a client end device to a server, the object coordinating request identifying a first data object as a primary coordinating object;
receiving an object coordinating scheme returned by the server, wherein the object coordinating scheme is based on an object coordinating model and includes data object information the first data object and at least one second data object configured to coordinate with the first data object; and
displaying the object coordinating scheme in a coordinating interface on the client end device, including displaying images of the first data object and the at least one second data object according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is performed by a computer, the instructions are stored on a computer readable medium, and the submission and receiving are to/by a server, nothing in the claim element precludes the step from practically being performed by people.  For example, “submitting, receiving and displaying” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for providing object coordinating information, the method comprising:
submitting an object coordinating request from a client end device to a server, the object coordinating request identifying a first data object as a primary coordinating object;
receiving an object coordinating scheme returned by the server, wherein the object coordinating scheme is based on an object coordinating model and includes data object information the first data object and at least one second data object configured to coordinate with the first data object; and
displaying the object coordinating scheme in a coordinating interface on the client end device, including displaying images of the first data object and the at least one second data object according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme. 
displaying the object coordinating scheme. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a non-transitory computer readable medium, at least one processor of a computer, and a server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the submitting is “to a server” and the returning is “by a server”, only generally links the commercial interactions to a computer environment. Additionally, displaying the scheme in an interface including displaying images according to layout information is considered generic display of information by a generic computing device.  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 33, taken individually or as a whole, the additional elements of claim 9 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 33 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. submitting an object coordinating request, receiving an object coordinating scheme, displaying the object coordinating scheme) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 33 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2, 5, 7-15 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the information of the replaceable data object in the object coordinating scheme comprises: one or more thumbnail images and an enlarged image of the replaceable data object, the size of the enlarged image being determined based on the size of the image of the data object related to the replaceable data object in the object coordinating scheme; displaying information of the at least one replaceable data object comprising: displaying the thumbnail image of the at least one replaceable data object related to the displayed data object in the candidate display area; replacing the image of the data object with the information of the selected replaceable data object comprising: replacing the image of the data object with the enlarged image of the selected replaceable data object. (only generically links to a technological environment)
wherein, displaying a thumbnail image of the at least one replaceable data object related to the data object in the candidate display area, comprising: displaying a first thumbnail image of the one or more thumbnail images of the replaceable data object in a first sub-area of the one or more candidate areas, wherein the size of the first thumbnail image is smaller than the size of the second thumbnail image; displaying a second thumbnail image of the one or more thumbnail images of some of the replaceable data objects in a second sub-area of the one or more candidate areas, and in response to an operation being received by the second sub-area, displaying a second thumbnail image of the other of the replaceable data objects in the second sub-area.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim 6 recites setting a status of an area as interactable, wherein the image of the data object is displayed in the area;
jumping to and displaying the detail page of the data object directed by a link provided by detail page link information of the data object in response to the area of one of the data object images being interacted with, wherein the detail page link information is contained in the object coordinating scheme.
Claim 6 recites eligible subject matter.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 5-7, 11-15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0082764 A1 to Flusser in view of U.S. Patent Application No. 2016/0026926 A1 to Yeung.
	
Regarding Claim 1, Flusser discloses a method for providing object coordinating information, comprising: 
submitting an object coordinating request from a client end device to a server, the object coordinating request identifying a first data object as a primary coordinating object; ([0114] the coordinator 1140 uses the data stored in the database 1300 to perform the coordination analysis. Specifically, coordinator 1140 receives a request from the user 1500 through the network enabled device 1200 to coordinate either: an item of apparel with a profile; an item of apparel with other apparel; or a combination of both. [0145] the user 1500 launches the application through the network enabled device 1200 and the network enabled device 1200 offers one or more user interfaces for enabling the user to enter information and/or a photograph of an apparel item of interest (primary coordinating object). … the request includes photographs of each apparel item, i.e. a shirt and a tie of interest which is transmitted to the server 1100)
receiving an object coordinating scheme returned by the server, wherein the object coordinating scheme is based on an object coordinating model and includes data object information of the first data object and at least one second data object configured to coordinate with the first data object; ([0096] The system 1000 essentially sorts, organizes, and evaluates the appropriateness of the coordination of the apparel or accessories based on the generated scores which indicate, on a sliding scale, an excellent to a less desirable selection. As mentioned above, the evaluated coordination can be for a variety of elements, including but not limited to the appropriateness of a pre-selected piece of apparel (such as a tie and shirt with each other) (first data object and second data object configured to coordinate), as well as the appropriateness of pieces of apparel with a particular individual that takes into consideration the specific dimensions of the particular individual. The system 1000 then can propose recommendations by applying the rules that coordinate characteristics of the apparel (object coordinating model), such as but not limited to colors, textures, patterns, and proportions, to the individual profile information or other apparel information.)
displaying the object coordinating scheme in a coordinating interface on the client end device, including displaying images of the first data object and the at least one second data object according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme. ([0151] The coordinator 1140 then presents the various items to the network enabled device 1200 for viewing by the user 1500 or on a corresponding Internet webpage or website where the inventive system can be accessed and utilized.)

Flusser does not explicitly disclose displaying the object coordinating scheme in a coordinating interface on the client end device, including displaying images of the first data object and the at least one second data object according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme..
Yeung, on the other hand, teaches in a coordinating interface on the client end device, including displaying images of the first data object and the at least one second data object according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme. ([0045] The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code, the suggested colour palette, and colour compatibility. Fig. 11 shows a display of results including a number of coordinating data objects (pieces of clothing)(first data object and at least one second data object) in an object coordinating scheme.  Fig. 13 further shows coordinated clothing objects arranged according to layout information of the images (shirt image appears at the top of the outfit, skirt is displayed below the shirt, shoes are displayed at the bottom of the image, which is interpreted as according to layout information of the images)) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).


Regarding Claim 5, Flusser and Yeung teach the method of Claim 1,
Flusser does not explicitly disclose providing a first selectable item configured to display detail information of the first data object and the at least one second data object in the object coordinating scheme; and in response to a view request being received through the first selectable item, respectively displaying the detail information on the displayed images of the first data object and each of the at least one second data objects.
Yeung, on the other hand, teaches providing a first selectable item configured to display detail information of the first data object and the at least one second data object in the object coordinating scheme; and in response to a view request being received through the first selectable item, respectively displaying the detail information on the displayed images of the first data object and each of the at least one second data objects. ([0104] The client component may include a user interface component to accept the user input data, for example by entry of text relating to the input parameters, or by upload of an image of the user. The image can be displayed as part of a click interface to allow the user to define parameters by clicking on various body parts, [0046] selected clothing items) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).
Regarding Claim 6, Flusser discloses the method of Claim 5,
Flusser discloses setting a status of an area as interactable, wherein the displayed images of the first data object and each of the at least one second data objects are displayed in the area; jumping to and displaying a detail page of a selected data object directed by a link provided by detail page link information of the selected data object in response to the area of the selected data object image being interacted with, wherein the detail page link information is contained in the object coordinating scheme... ([0151] In step 24 of FIG. 2G, the coordinator 1140 presents to the network enabled device 1200 a link or links to the suggested apparel, in this example, a light gray jacket that can be bought online. In step 25 of FIG. 2H, the network enabled device 1200 transmits a request to open a link to the recommended jacket and details to the processing manager 1110 which routes the request to the coordinator 1140. The network enabled device 1200 transmits a request to the coordinator 1140 to store the link and the photograph of the suggested item in the database 1300. The coordinator 1140 receives the request and stores the data in the database 1300.) 
Regarding Claim 7, Flusser discloses the method of Claim 1,
Flusser does not explicitly disclose in response to one of the data objects being selected, providing a candidate display area in the coordinating interface and displaying information of at least one replaceable data object related to the displayed data object in the candidate display area; and in response to one of the replaceable data objects being selected, replacing the image of the data object with the information of the selected replaceable data object...
Yeung, on the other hand, teaches in response to one of the data objects being selected, providing a candidate display area in the coordinating interface and displaying information of at least one replaceable data object related to the displayed data object in the candidate display area; and in response to one of the replaceable data objects being selected, replacing the image of the data object with the information of the selected replaceable data object. ([0104] The client component may include a user interface component to accept the user input data, for example by entry of text relating to the input parameters, or by upload of an image of the user. The image can be displayed as part of a click interface to allow the user to define parameters by clicking on various body parts, [0046] selected clothing items Fig. 11 displays how item suggestions change in response to changing color compatibility/color palettes.  Each has an area displaying color palette) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).
Regarding Claim 11, Flusser in view of Yeung teaches the method of claim 7. 
Flusser further discloses providing a second selectable item for storing a replaced coordinating scheme; and in response to a storage request being received through the second selectable item, submitting replaced coordinating scheme information to the server such that the replaced coordinating scheme information can be saved in the storage space of the user.  ([0151] In step 22 of FIG. 2G, the user 1500 discards the jacket and uses the guidance to seek an appropriately coordinated jacket. The network enabled device 1200 then transmits a request to the processing manager 1110 over the network 1400 to search for a better coordinated jacket on the Internet. Thus, in step 23 of FIG. 2G, the server 1100 receives the request and the processing manager 1110 routes the request to the coordinator 1140. In step 23 of FIG. 2G, coordinator 1140 sends out several web crawlers to seek online jackets for sale that match the profile. The coordinator 1140 then presents the various items to the network enabled device 1200 for viewing by the user 1500 or on a corresponding Internet webpage or website where the inventive system can be accessed and utilized. In accordance with an exemplary embodiment of the claimed invention, the coordinator 1140 can seek apparel from predetermined third-party databases as well. In step 24 of FIG. 2G, the coordinator 1140 presents to the network enabled device 1200 a link or links to the suggested apparel, in this example, a light gray jacket that can be bought online. In step 25 of FIG. 2H, the network enabled device 1200 transmits a request to open a link to the recommended jacket and details to the processing manager 1110 which routes the request to the coordinator 1140. The network enabled device 1200 transmits a request to the coordinator 1140 to store the link and the photograph of the suggested item in the database 1300. The coordinator 1140 receives the request and stores the data in the database 1300.)

Regarding Claim 12, Flusser discloses the method of claim 1. 
Flusser further discloses wherein the object coordinating request contains at least one of geographical location of the user, occasion information for clothing matching, a spending power of a user, or brand preferences of the user.  ([0157] be configured to select a coordinating apparel item or outfit in any circumstances (Example: select a coordinating outfit from an existing wardrobe at home) or wishing to select an apparel item for any reason or occasion;)

Regarding Claim 13, Flusser discloses the method of claim 12. 
Flusser further discloses wherein the first data object comprises at least one of: a clothing data object purchased by the user, a clothing data object specified by the user, or a clothing data object with a popularity level that meets a condition.  ([0014] Providing a system that is useful for the selection of apparel items from an existing wardrobe as well as based on new items of interest. [0016] the user specifies the features of a particular apparel or accessory item (such as but not limited to a piece of clothing) by using either feature extraction from a digital photograph of the item taken and/or by manual input of all or part of those features, for example, by way of pre-defined multiple choice options. The features include but are not limited to the colors of the item, pattern, and some specific dimensions of the item such as but not limited to, the width and length of the item. The system then processes the input and offers a recommendation on how well the item under consideration suits the individual profile and potential other pieces of apparel.)

Regarding Claim 14, Flusser discloses the method of Claim 12,
Flusser does not explicitly disclose wherein the purchased clothing data object is at least one of: being related to a current season, or being related to weather conditions of the geographical location of the user.
Yeung, on the other hand, teaches wherein the purchased clothing data object is at least one of: being related to a current season, or being related to weather conditions of the geographical location of the user.. ([0132] Currently, four different dress codes have been incorporated, but it is flexible enough to accommodate additional criteria such as season, texture pattern, clothing shape, age, body proportion, or even associating outfits with multiple dress codes during training.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).

Regarding Claim 15, Flusser discloses the method of claim 12. 
Flusser further discloses wherein the second data object is determined based on at least one of weather conditions of the geographical location of the user, the occasion information for clothing matching, the spending power of the user, or the brand preferences of the user.  ([0157] be configured to select a coordinating apparel item or outfit in any circumstances (Example: select a coordinating outfit from an existing wardrobe at home) or wishing to select an apparel item for any reason or occasion;)

Claim 33 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.



 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0082764 A1 to Flusser in view of U.S. Patent Application No. 2016/0026926 A1 to Yeung in view of U.S. Patent Application No. 2013/0266229 A1 to Ptucha.
	

Regarding Claim 8, Flusser in view of Yeung teaches the method of claim 7. 
But does not explicitly teach wherein the information of the replaceable data object in the object coordinating scheme comprises: one or more thumbnail images and an enlarged image of the replaceable data object, a size of the enlarged image being determined based on the size of the image of the data object related to the replaceable data object in the object coordinating scheme; displaying information of the at least one replaceable data object comprises displaying the thumbnail image of the at least one replaceable data object related to the displayed data object in the candidate display area; and replacing the image of the data object with the information of the selected replaceable data object comprises replacing the image of the data object with the enlarged image of the selected replaceable data object.  
Ptucha, on the other hand, teaches wherein the information of the replaceable data object in the object coordinating scheme comprises one or more thumbnail images and an enlarged image of the replaceable data object, a size of the enlarged image being determined based on the size of the image of the data object related to the replaceable data object in the object coordinating scheme ([0151] The selection of favorite images 1030 can involve the user previewing thumbnail size images on a display screen and marking favorite images. The user can select as many images as desired, however, selection can be limited by program to a number z, where z is equal to the number of window openings in the product with the most window openings, in this example z=2. Therefore, creating and storing a number of templates having the same theme but each with a different number of windows can better accommodate user preferences. [0130]  each template can be evaluated across multiple criteria such as size, orientation, number of window openings, theme, color, and texture. Upon completion of the automated template selection step 1070, the template with the highest score is the template that is chosen for the user enhanceable product.) displaying information of the at least one replaceable data object comprises displaying the thumbnail image of the at least one replaceable data object related to the displayed data object in the candidate display area; and ([0133] The selection of favorite images 830 involves the user previewing, for example, thumbnail size images on the display screen and marking favorite images. The user can select a number of images for n template openings in the previously selected template, where n is equal to the number of window openings in the product. For each image that is split, n is decremented by 1 for each window that the split image occupies. To simplify the description of the algorithm in this embodiment of the invention, we will assume there is no image splitting. In addition to selecting their favorite images, the user is given the option of selecting their overall favorite or primary image. If a primary image is selected, it generally will be displayed in a prominent fashion on the user enhanceable product, and other template opening required image attributes can be based upon the primary image attributes (color, sharpness, person ID, scene content, etc.).) replacing the image of the data object with the information of the selected replaceable data object comprises replacing the image of the data object with the enlarged image of the selected replaceable data object.  ([0052] if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening. [0124] This can be performed by presenting to the user the template with current selected images displayed therein, and an option to replace the current images with other user selected images from an image data base. The user's favorite image selections are then used in the output step 916.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Ptucha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Ptucha, in order to arrange digital images in a digital image template according to programmed artistic designs. (Ptucha, [0002]).

Regarding Claim 9, Flusser Yeung and Ptucha teaches the method of claim 8. 
Flusser does not explicitly teach wherein displaying a thumbnail image of the at least one replaceable data object related to the data object in the candidate display area, comprises: displaying a first thumbnail image of the one or more thumbnail images of the replaceable data object in a first sub-area of the candidate area, wherein a size of the first thumbnail image is smaller than a size of the second thumbnail image; and
displaying a second thumbnail image of the one or more thumbnail images of some of the replaceable data objects in a second sub-area of the candidate area, and in response to an operation being received by the second sub-area, displaying a second thumbnail image of the other of the replaceable data objects in the second sub-area..  
Ptucha, on the other hand, teaches wherein displaying a thumbnail image of the at least one replaceable data object related to the data object in the candidate display area, comprises: displaying a first thumbnail image of the one or more thumbnail images of the replaceable data object in a first sub-area of the candidate area, wherein a size of the first thumbnail image is smaller than a size of the second thumbnail image; and  ([0130]  each template can be evaluated across multiple criteria such as size, orientation, number of window openings, theme, color, and texture. Upon completion of the automated template selection step 1070, the template with the highest score is the template that is chosen for the user enhanceable product. [0133] The selection of favorite images 830 involves the user previewing, for example, thumbnail size images on the display screen and marking favorite images. The user can select a number of images for n template openings in the previously selected template, where n is equal to the number of window openings in the product. For each image that is split, n is decremented by 1 for each window that the split image occupies. To simplify the description of the algorithm in this embodiment of the invention, we will assume there is no image splitting. In addition to selecting their favorite images, the user is given the option of selecting their overall favorite or primary image. If a primary image is selected, it generally will be displayed in a prominent fashion on the user enhanceable product, and other template opening required image attributes can be based upon the primary image attributes (color, sharpness, person ID, scene content, etc.).))
displaying a second thumbnail image of the one or more thumbnail images of some of the replaceable data objects in a second sub-area of the candidate area, and in response to an operation being received by the second sub-area, displaying a second thumbnail image of the other of the replaceable data objects in the second sub-area. ([0124] This can be performed by presenting to the user the template with current selected images displayed therein, and an option to replace the current images with other user selected images from an image data base. The user's favorite image selections are then used in the output step 916. [0052] if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Ptucha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Ptucha, in order to arrange digital images in a digital image template according to programmed artistic designs. (Ptucha, [0002]).

Regarding Claim 10, Flusser Yeung and Ptucha teaches the method of claim 9. 
Flusser does not explicitly teach in response to the replaceable data object in the second sub-area being selected, setting as selected the second thumbnail image in the second sub-area of the replaceable data object and the first thumbnail image in the first sub-area..  
Ptucha, on the other hand, teaches in response to the replaceable data object in the second sub-area being selected, setting as selected the second thumbnail image in the second sub-area of the replaceable data object and the first thumbnail image in the first sub-area. ([0124] This can be performed by presenting to the user the template with current selected images displayed therein, and an option to replace the current images with other user selected images from an image data base. The user's favorite image selections are then used in the output step 916. [0052] if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Ptucha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Ptucha, in order to arrange digital images in a digital image template according to programmed artistic designs. (Ptucha, [0002]).

Response to Arguments
Applicant’s arguments filed with respect to the claim objections have been fully considered.
The objections have been withdrawn due to amendment to claim 1.

Applicant’s arguments filed with respect to the rejections under 35 USC 112(b) have been fully considered.
Rejection to Claims 5-6, 8-9, 11 and 14-15 under 35 USC 112(b) have been overcome.
Rejection to Claims 7 under 35 USC 112(b) have not been overcome.

  
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that similar to Ex Parte Hannun, the claims do not recite mental process, and therefore the claims are not directed to an abstract idea.
However, Examiner has not alleged that the claims recite mental processes.  Only that they recite methods of organizing human activity, specifically commercial interactions and advertising, marketing or sales activities, which are a separate grouping of abstract ideas.

Applicant further argues that the office fails to indicate whether the claim as a whole integrates the judicial exception into a practical application.
Examiner disagrees. Examiner has considered the claims as a whole in both the step 2A, Prong 2 and the step 2B considerations.  The combination of additional elements does not integrate the recited abstract ideas into a practical application because they only generically link the exception to a particular technological environment. They do not reflect an improvement to a technology or technical field or apply the exception in a meaningful way beyond generally liking the use to a technological environment.
Applicant further argues that the claims are directed to solving technical problems associated with locating multiple related objects and to coordinate these objects across different web platforms (Spec, [0003]).  An object coordinating model is used to determine at least one second data object that can be coordinated with the first data object (Spec, [0028]), and therefore are integrated into practical applications and address a computer-related problem.
Examiner disagrees.  An object coordinating model is claimed generically and can be read as any model that coordinates objects.  The claims do not reflect any coordination across different web platforms and only generically link to a technological environment (a client device).  Therefore the claims are not integrated into a practical application.
Applicant further argues that the office fails to form a prima facie case of subject matter ineligibility because it does not provide any evidence that any limitations are “well-understood routine and conventional activities previously known in the art.”
Examiner disagrees. Examiner pointed to the “submitting an object coordinating request, receiving an object coordinating scheme, displaying the object coordinating scheme” limitations as reciting well understood routine conventional computer activity, and cited to examples including Symantec, TLI Communications and OIP Techs as evidence that receiving or transmitting data over a network is routine computer activity. The remaining limitations are rejected under 35 USC 101 as reciting abstract ideas without significantly more.
July 2015 Update: Subject Matter Eligibility states that “for subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception.”  In the Non-Final Rejection dated 10/28/2021, Examiner noted the claims are directed to the abstract idea of advertising and marketing or sales activities, which was considered a method of organizing human activity, without significantly more because the computer functions were conventional and generic.  The examiner’s burden is fulfilled.  Examiner further notes that the claims as a whole were considered.
Applicant further argues that like the claims in BASCOM, the pending  claims do not preempt all ways of [performing] the alleged abstract idea that the Office relies on.
BASCOM states examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the non-conventional and non-generic arrangement of known, conventional elements.  Applicant's claims do not arrange its known, conventional elements in a non-conventional or non-generic way.  A processor to execute stored instructions, a client end device, server and a coordinating interface, do not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
BASCOM takes a prior art filter solution ( a one-size fits all filter) and makes it more dynamic and efficient by placing the filter at the ISP server.  The placement of a filter installed remotely in a single location is a technical improvement over prior art ways of filtering content.  Prior art filters were susceptible to hacking and dependent on local hardware and software, or were confined to an inflexible one-size-fits-all scheme.  Filter implementation installed remotely in a single location can be adapted to many different user’s preferences and constituted more than a drafting effort designed to monopolize the abstract idea.  Instead the claims improve an existing technological process using a non-conventional and non-generic arrangement of computer network hardware components.
For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).


Applicant’s arguments with respect to rejection of the claim under 35 USC 102/103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Flusser and Yeung fails to teach or suggest “displaying the object coordinating scheme in a coordinating interface on the client end device, including displaying images of the first data object and the at least one second data object according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme.” And Yeung does not teach or suggest “layout information” or that layout information is “contained in the object coordinating scheme” as recited in amended claim 1. 
Examiner disagrees.  Yeung teaches layout information as shown in Figs 11 and 13.  The interface shows a number of coordinated outfits containing multiple object laid out in a common layout (shirt skirt/pants shoes arranged from top to bottom in a coordinated image (scheme).) Examiner directs Applicant’s attention to the office action, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625